Citation Nr: 9925924	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder (other than residuals of frostbite of 
the feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active service from April 1951 to March 1953.  
This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from July and August 1993 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, that denied 
the veteran's claims for service connection for diabetes 
mellitus and residual of frostbite of the feet, as well as 
his request to reopen a previously denied claim for 
entitlement to service connection for a bilateral foot 
disorder.  The case was remanded to the Regional Office (RO) 
for further development by the Board in June 1997.  The 
requested development was accomplished and the RO by decision 
dated August 1999 continued the denial of the veteran's 
claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed September 1991 rating decision denied 
service connection for a bilateral foot disorder (other than 
residuals of frostbite of the feet).

3.  The evidence added to the record since the September 1991 
rating decision denying service connection for a bilateral 
foot disorder, is duplicative or cumulative of evidence 
previously of record, and it is not so significant, when 
viewed in conjunction with the evidence previously of record, 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  There is no competent medical evidence of a current 
diagnosis of residuals of frostbite of the feet.  

5.  There is no competent medical evidence of a link between 
the veteran's current diagnosis of peripheral neuropathy 
secondary to diabetes mellitus, and his prior military 
service or any service-connected disability.

6.  The record contains no competent medical evidence that 
the veteran had diabetes mellitus during his active military 
service, or that he had compensable disability from diabetes 
mellitus within one year after his separation from service.

7.  There is no competent medical evidence of a link between 
the veteran's currently diagnosed diabetes mellitus and his 
prior active service or any service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1991 denial of 
service connection for a bilateral foot disorder (other than 
residuals of frostbite of the feet), is not new and material, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§3.102, 3.156(a) (1998).

2.  The claim of entitlement to service connection for 
residuals of frostbite is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).

3.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded. 38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The veteran's active service extended from April 1951 to 
March 1953, and included a tour of duty in Korea during the 
Korean Conflict.  However, review of his DD 214 and service 
medical records revealed no evidence that the veteran engaged 
in combat during his tour in Korea.  Review of the service 
medical records, to include the service separation 
examination report dated March 1953, revealed no evidence of 
complaint, finding, treatment or diagnosis relative to a foot 
disorder, to include peripheral neuropathy; or frostbite of 
the feet; or diabetes mellitus.  

Following his discharge from service, the veteran submitted 
an application for VA disability benefits in April 1953.  On 
this original application the veteran listed various medical 
treatment received in service for eye trouble, a broken 
finger, a back problem and influenza; however, no mention was 
made of a foot disorder, frostbite of the feet, or diabetes 
mellitus.

A letter from a private physician, A. L. Chatman, M. D., 
dated August 1953 noted the veteran's extremities were "not 
remarkable."  

VA examination report dated October 1953 noted a reported 
past history of trouble with some fungus infection between 
the toes.  No diagnosis relevant to the feet was made.

VA outpatient treatment record dated December 1954, shows 
diagnosis and treatment for prostatitis; it was also noted 
the veteran complained of chronic back pain and occasional 
chills with "high fever" since service.  The diagnosis was:  
1) prostatitis; and 2) remote possibility of malaria.  There 
was no finding relative to diabetes mellitus, frost bite of 
the feet, or any other foot disorder.

In November 1955, the RO received a negative reply from the 
United States Army as to a request for any additional service 
medical records.

VA outpatient treatment record dated June 1990, showed 
history of diabetes mellitus since 1978-1979, and current 
complaint of shortness of breath (SOB) and general weakness.  
The diagnosis was chronic obstructive pulmonary disease 
(COPD), confirmed by x-ray in July 1990.  In September 1990, 
the veteran was seen with complaints of SOB and burning pain 
and numbness in his legs.  The diagnoses were:  diabetes 
mellitus, COPD and peripheral neuropathy.  In December 1990, 
it was noted that the veteran had no health insurance or 
private medical physician.  

A copy of the veteran's application for disability benefits 
from the Social Security Administration (SSA), dated in 
February 1991, indicated that he was disabled due to SOB, 
diabetes, problems with both feet, and high blood pressure.  
He indicated that his disability had begun in 1973, and he 
had been too disabled to work since 1981.  He indicated that 
he had sought treatment from Dr. L. James, M.D. and the VA 
primarily for shortness of breath.

In February 1991, the veteran filed another application for 
VA disability benefits.  The medical disorders claimed, and 
dates of inception, were:  1) shortness of breath, 1974; 2) 
diabetes, 1976; and 3) bilateral foot condition, 1952.

A copy of a written statement submitted to the SSA and dated 
March 1991, from L. James, M.D., indicated that he had 
treated the veteran on one occasion in October 1988.  
Physical examination revealed normal extremities.  The 
diagnoses were:  diabetes mellitus, bronchitis, and weakness.

VA outpatient treatment record dated April 1991, noted the 
veteran complained of increased SOB and "tingling" in legs.  
In May 1991, he complained of numbness of the legs with 
cramping of fingers and toes.  The diagnosis was peripheral 
vascular disease.

Copy of the SSA decision dated June 1991, indicated that the 
veteran's application for disability benefits was denied.

By rating decision dated September 1991, the RO denied the 
veteran's claim for service connection for a bilateral foot 
disorder.  The RO noted that there was no medical evidence of 
a foot disorder or injury in service; and he was currently 
diagnosed to have diabetes mellitus, peripheral vascular 
disease and chronic obstructive pulmonary disease.  The 
veteran was provided written notice of this decision by 
letter mailed October 22, 1991.

In a written statement dated February 1993, the veteran 
requested the RO to reopen his claim for service connection 
for a bilateral foot disorder.  He also claimed that service 
connection was warranted for his current diabetes mellitus 
because it aggravated his (allegedly) service-connected foot 
disorder.  

By rating decision of July 1993, the RO denied the veteran's 
claim for service connection for diabetes mellitus and 
refused to reopen the previously denied claim for service 
connection for a bilateral foot disorder.

In July 1993, the veteran submitted an additional claim for 
entitlement to service connection for residuals of frostbite 
of the feet.  He alleged that he suffered severe frostbite 
while "fighting in Korea."  

By rating decision dated August 1993, the RO denied service 
connection for residuals of frostbite of the feet.  The RO 
also continued the denial of the veteran's claim for service 
connection for diabetes mellitus and the refusal to reopen 
the claim for service connection for a bilateral foot 
disorder (other than residuals of frostbite).

The veteran in a written statement dated August 1993, 
indicated that he had received medical treatment several 
times in service at his company's MASH unit, for severe 
frostbite of both feet.  In a statement dated September 1993, 
he also claimed that he had consistently experienced burning 
pain in his feet since service and had been forced to give up 
employment with the U.S. Postal Service in 1959 because of 
his feet.

In September 1993, a written lay statement was received from 
[redacted] which indicated he was drafted into the 
Army the same date as the veteran by the local draft board.  
He did not meet the veteran again until November 1952 at a 
"Checkpoint" on a road in South Korea.  Mr. [redacted] 
remembered that the veteran "was on his way to a hospital to 
see about his feet". 

A medical statement from A. Fleet, M.D., dated May 1995, 
indicated that the veteran was unable to drive a car or walk 
any significant distance due to his COPD.  The statement 
contained no clinical evidence or medical opinion relevant to 
the veteran's pending claims.  

VA neurological examination report, dated July 1995, noted 
medical history of COPD since 1975, and diabetes since 1976.  
He had surgery for partial pneumonectomy in 1981 and major 
difficulty was SOB which considerably limited activity.  For 
past 20 years, he had complaint of weakness and numbness in 
both legs; and for the past several years, the veteran had 
been practically confined to a wheelchair due to SOB as well 
as weakness and numbness in legs.  Neurologic examination 
revealed clear evidence of peripheral neuropathy with 
diminished muscle strength distally in the legs, some muscle 
wasting, abolished deep tendon reflexes, and diminished 
sensory perception in a high stocking distribution as well as 
in a glove distribution in both hands.  The diagnostic 
impression was moderate to severe peripheral neuropathy 
secondary to diabetes.  

VA general medical examination report dated August 1995, 
noted complaints of SOB and problems with leg cramping since 
1959.  Physical examination of the feet was normal except for 
numbness on the toes.  The diagnoses were:  1) Emphysema; 2) 
diabetes mellitus for 18 years; 3) peripheral neuropathy due 
to diabetes mellitus; 4) right inguinal hernia; 5) chronic 
constipation.

A medical examination report completed by A. Fleet, M.D, 
dated June 1997, noted that the veteran had extreme SOB and 
used an oxygen tank at all times.  Pedal edema was noted.  
The diagnoses were:  1) COPD; 2) diabetes mellitus; 3) 
peripheral vascular disease.  The report contained no 
clinical evidence or medical opinion as to any current 
residuals of frostbite, or the etiology of the currently 
diagnosed diabetes mellitus and peripheral vascular disease.  


II.  Legal Analysis

A.  Service connection for residuals of frostbite of the feet 
and diabetes mellitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops diabetes mellitus to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet.App. 
498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. At 93.

For the reasons discussed below, the Board finds that the 
veteran's claims for service connection for residuals of 
frostbite and diabetes mellitus are not well grounded.  
Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection for these claimed disabilities 
on the merits, the Board concludes that denying the claims 
because they are not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claims include, at least by inference, the argument 
that sufficient evidence to establish well-grounded claims is 
of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claims are well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 
7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 38 
U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995). In this case, the RO informed the 
appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decisions, and in the 
statements of the case and supplemental statements of the 
case.  The discussion below informs the veteran of the types 
of evidence lacking, and which he should submit for well-
grounded claims.  Unlike the situation in Robinette, in this 
case the veteran has not advised VA of the existence of any 
particular evidence which, if obtained, would render his 
claims well-grounded.

With regard to the claim for entitlement to service 
connection for residuals of frostbite, the Board finds that 
the veteran failed to satisfy the first requirement of a well 
grounded claim.  Specifically, the Board finds no competent 
medical evidence of current diagnosis of residuals of 
frostbite.  The veteran's feet have been noted to be normal 
except for numbness which has been repeatedly diagnosed as 
peripheral neuropathy secondary to his diabetes mellitus.  
Thus, the veteran has failed to submit evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.

With regard to the claim for entitlement to service 
connection for diabetes mellitus, the veteran has met the 
first evidentiary requirement of a well-grounded claim.  That 
is, he does have current disability diagnosed as diabetes 
mellitus.  However, the Board finds that the veteran has 
failed to satisfy either the second or third requirement for 
a well-grounded claim.  Specifically, he has submitted no 
evidence (nor has he alleged) that the diabetes mellitus was 
present in service or manifested to a compensable degree 
within one year of service.  Nor has he submitted any 
competent (medical) evidence of a link or "nexus" between 
the current diagnosis of diabetes mellitus and his prior 
period of service or any service connected disability.  Thus, 
this claim too must be denied on the basis of failure to 
submit sufficient evidence for a well-grounded claim.

B.  New and material evidence to reopen claim for bilateral 
foot disorder (other than residuals of frostbite)

A September 1991 rating decision denied service connection 
for a bilateral foot disorder (other than residuals of 
frostbite).  The veteran's service medical records, post-
service VA and private medical records dated in 1954 and 
1955, and VA outpatient treatment records dated from 1990 to 
1991 were considered at the time.  

The September 1991 rating decision became final when the 
veteran did not file a notice of disagreement within one year 
of the date he was notified of the unfavorable determination.  
See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991); Person v. 
Brown, 5 Vet. App. 449, 450 (1993).  A final decision cannot 
be reopened and reconsidered by the Board unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, the VA must reopen a previously denied 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
see also 38 U.S.C.A. § 7104(b) (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The Board  notes that in the rating decision on appeal, the 
RO adjudicated this issue according to the definition of 
material evidence enunciated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (" a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  No prejudice to the veteran results from 
the Board's consideration of this claim.  He was provided 
notice of the applicable laws and regulations regarding new 
and material evidence, including 38 C.F.R. § 3.156.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the 
Board's review of this claim under the more flexible Hodge 
standard accords the veteran a less stringent "new and 
material " evidence threshold to overcome.

The evidence added to the record since the September 1991 
rating decision includes the VA medical examination reports 
dated in April 1993; July and August 1995; the medical 
statements from Drs. Fleet and James; copies of the veteran's 
application for SSA disability benefits and the subsequent 
SSA decision that denied benefits; and lay statements from 
the veteran and D. R. Gaines, Sr.  It is also noted that 
following the Board's 1997 Remand, the RO attempted to obtain 
records from Dr. Leo Butler, M.D.; however, in January 1998, 
the veteran informed the RO that Dr. Butler had died and his 
records were unavailable.  

To the extent that the veteran contends that he currently has 
a bilateral foot disorder, this evidence is not new.  He has 
not submitted any new contentions regarding this contention; 
he has merely, at best, repeated his prior assertions.  
Likewise, the additional medical evidence only reflects 
complaints, findings, and diagnosis previous of record.  The 
additional medical records provide no evidence of a chronic 
bilateral foot disorder in service or that he has a current 
bilateral foot disorder medically related to his prior 
service.  The only current diagnosis related to the feet is 
that of peripheral neuropathy and this has been medically 
associated with the veteran's nonservice-connected diabetes 
mellitus.  Thus, the Board concludes that this evidence is 
cumulative of evidence associated with the claims file at the 
time of the September 1991 rating decision and is not new and 
material for purposes of reopening a claim.

With regard to the lay statement of the veteran's comrade-in-
arms that the veteran went to a service hospital in Korea to 
have his feet seen in November 1952  -  the Board finds that 
this evidence also is note "new and material".  It is noted 
that the rating board in September 1991 had lay evidence that 
the veteran sought treatment in service for a foot problem.  
Thus, the Board finds that this evidence either by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Furthermore, the Board determines that none of the evidence 
submitted by the veteran gives rise to the duty to assist.  
There is no indication in the record that returning this 
claim for another VA examination and/or medical opinion would 
plausibly lead too the development of new and material 
evidence.  See Elkins v. Brown, 9 Vet. App. 391, 398 (1995) 
(citing 38 C.F.R. § 3.304(c) (development of evidence will be 
accomplished when deemed necessary).

Accordingly, the Board concludes that the evidence received 
subsequent to September 1991 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a bilateral foot disorder (other than 
residuals of frostbite).  


ORDER

Service connection for diabetes mellitus and residuals of 
frostbite is denied.

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for a bilateral 
foot disorder (other than residuals of frostbite), the claim 
is not reopened, and the appeal is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

